Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021, 09/08/2021 and 03/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Limitation “pressure-sensing module” in claims 1 and 7, the claims does not recite enough structure that corresponds to the claimed pressure-sensing module, the specification discloses (pressure-sensing module 720 includes a pressure-sensing membrane 704 coupled to the fluid chamber 703, and a sensing circuitry 707 coupled to or in communication with the pressure-sensing membrane 703, par.99) this is not a sufficient structure to perform the claimed function of detecting pressure applied to the uterine balloon.
Limitation “monitor” in claim 8 the claim does not recite enough structure that corresponds to the claimed monitor, the specification disclose (pressure sensing module 520 may be coupled to an external component such as a sensing device or monitor via communication means 511, par.80) this is not a sufficient structure to perform the claimed function of reading sensing data of the pressure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the length" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the sensing circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghodsian et al (U.S 2016/0310707).

As to claim 1, Ghodsian discloses a system for monitoring and measuring a change in intrauterine pressure during labor (system 200 shown in fig.2 and/or system 400 in fig.4), without rupturing the amniotic sac (catheter 210 and/or 410 are not rupturing amniotic sac 125/450, par.45, as best seen in fig.1-4): 
a catheter configured for manipulation by an operator (catheter 210 and/or 410, par.22, fig.2-4), the catheter including:
 a distal end adapted to be placed at least partially inside a cervix of a patient (distal end 230, par.22, fig.2);
 a uterine balloon situated substantially at the distal end of the catheter adapted to be placed at least partially inside a lower segment of a uterus of the patient (balloon 240/420, par.22-23, as best seen in fig.2 and 4); 
a first port situated at a proximal end of the catheter (port 280 at proximal end 220, and/or ports 286, 284 and 282, par.35-36, fig.2); 
a conduit fluidly communicating the first port to an interior of the uterine balloon (conduit/tube along catheter 210 connecting ports 280, 286, 284 and 282 to uterine balloon 240, a conduit/tube (not shown) inside the catheter 210, spanning from the proximal end 220 to the distal end 230 and in fluid communication with the uterine balloon 240 end of par.22, par.35, and end of par.36, as best seen in fig.2 and 3), wherein the uterine balloon is inflated by introducing a fluid through the first port (par.29 and par.36 and/or any of conduits shown in fig.3, par.44); 
a blunt distal tip having a distal opening (blunt distal tip of uterine balloon 240 having distal opening 235, par.39, fig.2 and/or blunt distal tip of balloon 420, fig.4);
a lumen extending throughout the length of the catheter from the distal opening to the proximal end (the lumen of a conduit/tube (not shown) inside the catheter 210, spanning from the proximal end 220 to the distal end 230 and in fluid communication with the uterine balloon 240, end of par.22, inflatable system 200 may include at least one additional conduit/tube (not shown), having at least one opening 235, to the uterus. The at least one additional conduit/tube is operable for inserting at least one device 236 to the woman's reproductive system, par.39);
a hollow tubular support (balloon 250 par.23-25, and/or device 236 is a device for rupturing the amniotic sac, device 236 may be a plunger like device, end of par.39, device 236 may be a blood sampling device, end of par.41 and/or device 236 may be a passive drug dispenser, par.42, hollow conduits shown in fig.3, par.44, the Examiner respectfully notes that these type of devices are hollow tubular supports to pass blood and/or drugs/fluids) in the lumen to support the uterine balloon and maintain patency of the lumen (balloon 250 supports and secures balloon 240, par.23-25, and/or device 236 supports balloon 240 as it passes through balloon 240 and maintains patency of the lumen in catheter 210 for dispending drugs and/or sampling blood, par.40-42, as best seen in fig.2) to provide access to the amniotic sac through the distal opening that maintain patency (device 236 is inserted into an additional tube and through balloon 240 to opening 235 to access/puncture the amniotic sac, end of par.39); and
a pressure-sensing module configured to detect a pressure applied to the uterine balloon of the catheter (pressure gauge 290 and fluid pump 270, par.36, fig.2).

As to claim 4, Ghodsian discloses the system, wherein the catheter further comprises a second balloon that is a vaginal balloon situated closer to the proximal end of the catheter than the uterine balloon (vaginal balloon 260 closer to proximal end 220 that uterine balloon 240, par.23-25 and/or vaginal balloon 440, par.45, par.2 and 4) and adapted to secure the uterine balloon inside the uterus (par.25, as best seen in fig.2).

As to claim 5, Ghodsian discloses the system, further comprising sensing circuitry (circuitry of sensors and gauges connected to 280, the sensors in separate conduit and/or the automated machines attached to port 280 to monitor and control pressure of balloon 240, par.36) including a communications module to transmit sensing data concerning the pressure applied to the uterine balloon of the catheter (the communication module in system 200 that transmits the sensed pressures outside the woman's body for recording or display, by wire or wirelessly, par.28, par.40, par.43).

As to claim 7, Ghodsian discloses the system, wherein the pressure-sensing module is removably coupled to the sensing circuitry (circuitry of sensors and gauges connected to 280, the sensors in separate conduit and/or the automated machines attached to port 280 to monitor and control pressure of balloon 240 are removable and separate from pressure gauge 290 and fluid pump 270, par.36, as best seen in fig.2), the sensing circuitry situated external to the pressure-sensing module (the automated machines attached to port 280 to monitor and control pressure of balloon 240, the Examiner respectfully notes that the sensors and/or automated machines are separate/external and removably attached to pressure gauge 290 and pump 270 as in par.36).

As to claim 8, Ghodsian discloses the system, further comprising a monitor for reading sensing data concerning the pressure applied to the uterine balloon of the catheter (connection port 280 may be attached to an automated machine for monitoring and/or controlling the pressure of the uterus, and/or dedicated monitoring ports for each balloon may be connected to a monitoring device(s), par.36).
As to claim 21, Ghodsian discloses the system, wherein the hollow tubular support is configured for placement within the lumen under the uterine balloon by a removable stylet (the at least one device 236 is a device for rupturing the amniotic sac. Device 236 may be operated as a plunger-like device, using a handle at the proximal end 220 of the inflatable system 200. After the puncture, device 236 may be withdrawn from one of the connection ports, par.39, as best seen in fig.2, the Examiner respectfully notes that device 236 is sharp like stylet to rupture the amniotic sac and then is withdrawn).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 5, 7, 8 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of co-pending Application No. 17/510915. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending Application and the instance application are claiming a common subject matter including: a system for monitoring and measuring a change in intrauterine pressure during labor, without rupturing the amniotic sac, comprising: a catheter configured for manipulation by an operator, the catheter including: a distal end adapted to be placed at least partially inside a cervix of a patient; a uterine balloon situated substantially at the distal end of the catheter adapted to be placed at least partially inside a lower segment of a uterus of the patient; a uterine balloon inflation port situated at the proximal end of the catheter; a uterine balloon sensing port situated at the proximal end of the catheter; and a uterine balloon pressure sensor/module in fluid communication with the inflation port and in pressure sensing communication with the uterine balloon.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791